DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/29/20.
Claims 1-13 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/29/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. No. 20170311877 A1 is the English translation of WO 2016117703 A1 published on 2016-07-28), in view of Chiang (U.S. Pub. No. 5928153 A).

Regarding to claim 1 and 12:

12. Watanabe teach a blood-vessel recognizing device comprising: (Watanabe [0015] FIG. 10 is a view showing the overall configuration of a blood-vessel recognition device) 
an optical fiber that radiates laser light onto biological tissue; (Watanabe [0019] FIG. 13 is a view for explaining the operation of modifications of an irradiation optical fiber and a light-receiving optical fiber. [0027] The blood-vessel detection means is provided with: a laser light source 8 that outputs laser light L; a light emitting part 9 that is provided on the inner surface 6a of the upper jaw 6 and that emits the laser light L supplied from the laser light source 8; an irradiation optical fiber (first transmission path) 14 that transmits the laser light L from the laser light source 8 to the light emitting part 9; a light receiving part 10 that is provided on the inner surface 7a of the lower jaw 7 and that receives scattered light S of the laser light L scattered by the living tissue A) and one or more processors comprising hardware, (Watanabe [0043] the frequency analysis unit 12, the determination unit 13, and the control unit 2 are realized by, for example, a computer that is provided with a central processing unit (CPU), a main storage unit, such as a RAM, and an auxiliary storage unit)
wherein the one or more processors are configured to: (Watanabe [0043] the frequency analysis unit 12, the determination unit 13, and the control unit 2 are realized by, for example, a computer that is provided with a central processing unit (CPU), a main storage unit, such as a RAM, and an auxiliary storage unit)
acquire real-time (Watanabe [0046] when it is determined that the detection-target blood vessel B does not exist in the treatment target site, the control unit 2 actuates the energy action portion 4 in the incision mode, thereby supplying high energy from the jaws 6 and 7 to the treatment target site and incising the treatment target site. When it is determined that detection-target blood vessel B exists in the treatment target site, the control unit 2 actuates the energy action portion 4 in the coagulation mode, thereby supplying low energy from the jaws 6 and 7 to the treatment target site and coagulating the treatment target site) Doppler spectra on the basis of time waveforms data of intensities of scattered light generated (Watanabe [0036] the laser light L that has been radiated onto the living tissue A undergoes multiple scattering at the static components and the dynamic components, when the laser light L is incident on the red blood cells, the incident angle formed by the direction of travel of the laser light L and the direction of movement of the red blood cells (the direction of blood flow) is not a single angle but forms a distribution. Thus, the amount of frequency spectrum shift Δf due to the Doppler shift forms a distribution) in the biological tissue due to the irradiation with the laser light; (Watanabe [0037] the relationships shown in FIGS. 5 and 6 exist between: the shape of a Doppler spectrum; and the presence or absence of the blood vessel B and the velocity of the blood flow in the blood vessel B (a feature of the blood vessel). Specifically, when the blood vessel B does not exist in the area irradiated with the laser light L, because the above-described beat is not produced, the Doppler spectrum is formed into a flat shape having no intensity in the whole frequency ω region (see alternate long and short dashed line).)
and determine whether or not blood vessels are present in regions of the biological tissue (Watanabe [0046] when it is determined that the detection-target blood vessel B does not exist in the treatment target site, the control unit 2 actuates the energy action portion 4 in the incision mode, thereby supplying high energy from the jaws 6 and 7 to the treatment target site and incising the treatment target site. When it is determined that detection-target blood vessel B exists in the treatment target site, the control unit 2 actuates the energy action portion 4 in the coagulation mode, thereby supplying low energy from the jaws 6 and 7 to the treatment target site and coagulating the treatment target site) irradiated with the laser light (Watanabe [0054] FIG. 7, the blood-vessel detection means is further provided with a visible light source 16 that outputs visible light V having a wavelength in the visible wavelength region. It is preferred that the visible light source 16 be a laser light source)

Watanabe do not explicitly teach calculate average frequencies of the acquired real-time Doppler spectra; correct the calculated average frequencies on the basis of peak intensities of the real-time Doppler spectra; on the basis of the corrected average frequencies.

However Chiang teach calculate average frequencies of the acquired real-time Doppler spectra; (Chiang Fig. 5C col. 1 line 43-59 teach average frequency as mean frequency in the Doppler equation: 
    PNG
    media_image1.png
    440
    660
    media_image1.png
    Greyscale
)
correct the calculated average frequencies on the basis of peak intensities of the real-time Doppler spectra; (Chiang col. 1 line 60-67 teach If the resulted Doppler spectrum is symmetrical in form; the mean frequency .function..sub.d of the Doppler spectrum would be equal to the peak-intensity frequency .function..sub.peak (also referred to as energy peak frequency); whereas, if asymmetrical, the peak-intensity frequency .function..sub.peak would represent the velocity of the majority of the particles in the flow. Since the Doppler spectrum would be asymmetrical in most cases, the peak-intensity frequency .function..sub.peak rather than the mean frequency .function..sub.d would be the predominant frequency in the Doppler equation. Therefore, Eq. (A1) can be rewritten as:
    PNG
    media_image2.png
    334
    670
    media_image2.png
    Greyscale
)
on the basis of the corrected average frequencies. (Chiang col. 2 line 1-15

    PNG
    media_image2.png
    334
    670
    media_image2.png
    Greyscale

)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Watanabe, further incorporating Chiang in video/camera technology. One would be motivated to do so, to incorporate correct the calculated average frequencies on the basis of peak intensities of the real-time Doppler spectra. This functionality will improve efficiency.

Regarding to claim 2:

2. Watanabe teach the blood-vessel recognizing method according to Claim 1, wherein, in the determining, it is determined whether or not blood vessels having diameters to be detected are present on the basis of a result of comparison between the average frequencies and a threshold. (Watanabe [0040] the determination unit 13 compares the average frequency received from the frequency analysis unit 12 with a threshold value and determines the presence or absence of the blood vessel B having a diameter that is within a predetermined diameter range, which serves as a predetermined diameter of blood vessel. The threshold value is the average frequency corresponding to the minimum value of the diameter of the detection-target blood vessel B. The determination unit 13 determines that the detection-target blood vessel B exists when the average frequency received from the frequency analysis unit 12 is equal to or greater than the threshold value. On the other hand, when the average frequency received from the frequency analysis unit 12 is less than the threshold value, the determination unit 13 determines that the detection-target blood vessel B does not exist in the area irradiated with the laser light L. Accordingly, a blood vessel B that has a diameter within the predetermined diameter range is set as a detection target, and the presence or absence of the detection-target blood vessel B is determined. The determination unit 13 outputs the determination result to the control unit 2)

Watanabe do not explicitly teach corrected average frequencies.

However Chiang teach corrected average frequencies. (Chiang col. 2 line 1-15

    PNG
    media_image2.png
    334
    670
    media_image2.png
    Greyscale

)

Regarding to claim 3:

3. Watanabe teach the blood-vessel recognizing method according to Claim 2, wherein the threshold is an average frequency that corresponds to a minimum value of the diameters to be detected. (Watanabe [0041] the minimum value of the diameter of the detection-target blood vessel B is input by a surgeon, for example, using an input unit (not shown). The determination unit 13 has, for example, a function that associates the diameter of the blood vessel B with the average frequency, calculates, using the function, the average frequency associated with the input minimum value of the diameter of the blood vessel B, and sets the calculated average frequency as the threshold value)

Regarding to claim 13:

13. Watanabe teach the blood-vessel recognizing device according to Claim 12, wherein the one or more processors are configured to determine sizes of blood vessels (Watanabe [0037] the relationships shown in FIGS. 5 and 6 exist between: the shape of a Doppler spectrum; and the presence or absence of the blood vessel B and the velocity of the blood flow in the blood vessel B (a feature of the blood vessel). [0038] Furthermore, it is known that the velocity of the blood flow in the blood vessel B is substantially proportional to the diameter of the blood vessel B (a feature of the blood vessel))

Watanabe do not explicitly teach on the basis of the corrected average frequencies.

However Chiang teach on the basis of the corrected average frequencies. (Chiang col. 2 line 1-15

    PNG
    media_image2.png
    334
    670
    media_image2.png
    Greyscale

)

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. No. 20170311877 A1 is the English translation of WO 2016117703 A1 published on 2016-07-28), in view of Chiang (U.S. Pub. No. 5928153 A), further in view of King (U.S. Pub. No. 20030201935 A1).

Regarding to claim 6:

6. Watanabe teach the blood-vessel recognizing method according to Claim 1, intensities of the real-time Doppler spectra (Watanabe [0036] the laser light L that has been radiated onto the living tissue A undergoes multiple scattering at the static components and the dynamic components, when the laser light L is incident on the red blood cells, the incident angle formed by the direction of travel of the laser light L and the direction of movement of the red blood cells (the direction of blood flow) is not a single angle but forms a distribution. Thus, the amount of frequency spectrum shift Δf due to the Doppler shift forms a distribution)

Watanabe do not explicitly teach further comprising: setting an integration interval for calculating the average frequencies on the basis of the intensities of the real-time Doppler spectra.

However King teach further comprising: setting an integration interval for calculating the average frequencies on the basis of the intensities of the real-time Doppler spectra. (King [0043] for GSM and iDEN applications, the problem is made worse, and Doppler correction is even more critical for efficient correlator usage. GSM frequency stability is 0.10 ppm, which limits coherent integration to roughly six milliseconds, and for iDEN, the longest permissible integration interval without the use of multiple Doppler bins [intensities of the real-time Doppler spectra] is only three milliseconds. Because of the expected degradation in signal-to-noise ratio relative to conventional GPS receivers, conventional approaches for estimating frequency error, e.g., use of an average frequency error discriminator (as could be used in a conventional frequency locked loop), or examination of code phase changes over a period of time, will not work reliably. Average frequency error comes from average frequency. Also it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that setting integration interval for any signal is generally amplitude or intensity driven which could be Doppler spectra)
The motivation for combining Watanabe and Chiang as set forth in claim 1 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Watanabe, further incorporating Chiang and King in video/camera technology. One would be motivated to do so, to incorporate setting an integration interval for calculating the average frequencies on the basis of the intensities of the real-time Doppler spectra.. This functionality will make the system calculating faster with low power.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. No. 20170311877 A1 is the English translation of WO 2016117703 A1 published on 2016-07-28), in view of Chiang (U.S. Pub. No. 5928153 A), further in view of King (U.S. Pub. No. 20030201935 A1) and 
Matsumoto (U.S. Pub. No. 20170273668 A1)

Regarding to claim 7:

7. Watanabe teach the blood-vessel recognizing method according to Claim 6, to the real-time Doppler spectra. (Watanabe [0046] when it is determined that the detection-target blood vessel B does not exist in the treatment target site, the control unit 2 actuates the energy action portion 4 in the incision mode, thereby supplying high energy from the jaws 6 and 7 to the treatment target site and incising the treatment target site. When it is determined that detection-target blood vessel B exists in the treatment target site, the control unit 2 actuates the energy action portion 4 in the coagulation mode, thereby supplying low energy from the jaws 6 and 7 to the treatment target site and coagulating the treatment target site. Watanabe [0036] the laser light L that has been radiated onto the living tissue A undergoes multiple scattering at the static components and the dynamic components, when the laser light L is incident on the red blood cells, the incident angle formed by the direction of travel of the laser light L and the direction of movement of the red blood cells (the direction of blood flow) is not a single angle but forms a distribution. Thus, the amount of frequency spectrum shift Δf due to the Doppler shift forms a distribution)

Watanabe do not explicitly teach wherein the setting includes applying smoothing processing.

However Matsumoto teach wherein the setting includes applying smoothing processing. (Matsumoto [0167] instead of using the fitting curve method described above, smoothness of a bone surface may be evaluated by detecting change in a direction along the bone surface by first-order differentiation or second-order differentiation of the bone boundary. According to such a method, it is possible to eliminate influence of shape changes between bone surfaces when evaluating smoothness of the bone surfaces. [0171] As a method of image diagnosis for evaluating joint disease, including rheumatoid arthritis, a region of blood flow is specified and presence or absence of angiogenesis due to disease is determined. When a substance in a subject moves, a Doppler signal is generated due to the movement. Blood flow, which is blood movement, is movement of substances including erythrocytes and the like in the blood, and therefore generates a Doppler signal, from which a region in which blood flow is present can be specified)

The motivation for combining Watanabe, Chiang and King as set forth in claim 6 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Watanabe, further incorporating Chiang, King and Matsumoto in video/camera technology. One would be motivated to do so, to incorporate setting includes applying smoothing processing. This functionality will improve user experience.

Regarding to claim 8:

8. Watanabe teach the blood-vessel recognizing method according to Claim 7, of the real-time Doppler spectra (Watanabe [0046] when it is determined that the detection-target blood vessel B does not exist in the treatment target site, the control unit 2 actuates the energy action portion 4 in the incision mode, thereby supplying high energy from the jaws 6 and 7 to the treatment target site and incising the treatment target site. When it is determined that detection-target blood vessel B exists in the treatment target site, the control unit 2 actuates the energy action portion 4 in the coagulation mode, thereby supplying low energy from the jaws 6 and 7 to the treatment target site and coagulating the treatment target site. Watanabe [0036] the laser light L that has been radiated onto the living tissue A undergoes multiple scattering at the static components and the dynamic components, when the laser light L is incident on the red blood cells, the incident angle formed by the direction of travel of the laser light L and the direction of movement of the red blood cells (the direction of blood flow) is not a single angle but forms a distribution. Thus, the amount of frequency spectrum shift Δf due to the Doppler shift forms a distribution)

Watanabe do not explicitly teach wherein the setting includes performing, with respect to frequency, first-order differentiation that have been subjected to the smoothing processing.

However Matsumoto teach wherein the setting includes performing, with respect to frequency, first-order differentiation that have been subjected to the smoothing processing. (Matsumoto [0167] instead of using the fitting curve method described above, smoothness of a bone surface may be evaluated by detecting change in a direction along the bone surface by first-order differentiation or second-order differentiation of the bone boundary. According to such a method, it is possible to eliminate influence of shape changes between bone surfaces when evaluating smoothness of the bone surfaces. [0171] As a method of image diagnosis for evaluating joint disease, including rheumatoid arthritis, a region of blood flow is specified and presence or absence of angiogenesis due to disease is determined. When a substance in a subject moves, a Doppler signal is generated due to the movement. Blood flow, which is blood movement, is movement of substances including erythrocytes and the like in the blood, and therefore generates a Doppler signal, from which a region in which blood flow is present can be specified)

Regarding to claim 9:

9. Watanabe teach the blood-vessel recognizing method according to Claim 7, of the real-time Doppler spectra (Watanabe [0046] when it is determined that the detection-target blood vessel B does not exist in the treatment target site, the control unit 2 actuates the energy action portion 4 in the incision mode, thereby supplying high energy from the jaws 6 and 7 to the treatment target site and incising the treatment target site. When it is determined that detection-target blood vessel B exists in the treatment target site, the control unit 2 actuates the energy action portion 4 in the coagulation mode, thereby supplying low energy from the jaws 6 and 7 to the treatment target site and coagulating the treatment target site. Watanabe [0036] the laser light L that has been radiated onto the living tissue A undergoes multiple scattering at the static components and the dynamic components, when the laser light L is incident on the red blood cells, the incident angle formed by the direction of travel of the laser light L and the direction of movement of the red blood cells (the direction of blood flow) is not a single angle but forms a distribution. Thus, the amount of frequency spectrum shift Δf due to the Doppler shift forms a distribution)

Watanabe do not explicitly teach wherein the setting includes performing, with respect to frequency, second-order differentiation that have been subjected to the smoothing processing.

However Matsumoto teach wherein the setting includes performing, with respect to frequency, second-order differentiation that have been subjected to the smoothing processing. (Matsumoto [0167] instead of using the fitting curve method described above, smoothness of a bone surface may be evaluated by detecting change in a direction along the bone surface by first-order differentiation or second-order differentiation of the bone boundary. According to such a method, it is possible to eliminate influence of shape changes between bone surfaces when evaluating smoothness of the bone surfaces. [0171] As a method of image diagnosis for evaluating joint disease, including rheumatoid arthritis, a region of blood flow is specified and presence or absence of angiogenesis due to disease is determined. When a substance in a subject moves, a Doppler signal is generated due to the movement. Blood flow, which is blood movement, is movement of substances including erythrocytes and the like in the blood, and therefore generates a Doppler signal, from which a region in which blood flow is present can be specified)

Regarding to claim 10:

10. Watanabe teach the blood-vessel recognizing method according to Claim 6, of the real-time Doppler spectra. (Watanabe [0046] when it is determined that the detection-target blood vessel B does not exist in the treatment target site, the control unit 2 actuates the energy action portion 4 in the incision mode, thereby supplying high energy from the jaws 6 and 7 to the treatment target site and incising the treatment target site. When it is determined that detection-target blood vessel B exists in the treatment target site, the control unit 2 actuates the energy action portion 4 in the coagulation mode, thereby supplying low energy from the jaws 6 and 7 to the treatment target site and coagulating the treatment target site. Watanabe [0036] the laser light L that has been radiated onto the living tissue A undergoes multiple scattering at the static components and the dynamic components, when the laser light L is incident on the red blood cells, the incident angle formed by the direction of travel of the laser light L and the direction of movement of the red blood cells (the direction of blood flow) is not a single angle but forms a distribution. Thus, the amount of frequency spectrum shift Δf due to the Doppler shift forms a distribution)

Watanabe do not explicitly teach wherein the setting includes calculating a fitting function.

However Matsumoto teach wherein the setting includes calculating a fitting function. (Matsumoto [0167] instead of using the fitting curve method described above, smoothness of a bone surface may be evaluated by detecting change in a direction along the bone surface by first-order differentiation or second-order differentiation of the bone boundary. According to such a method, it is possible to eliminate influence of shape changes between bone surfaces when evaluating smoothness of the bone surfaces. [0171] As a method of image diagnosis for evaluating joint disease, including rheumatoid arthritis, a region of blood flow is specified and presence or absence of angiogenesis due to disease is determined. When a substance in a subject moves, a Doppler signal is generated due to the movement. Blood flow, which is blood movement, is movement of substances including erythrocytes and the like in the blood, and therefore generates a Doppler signal, from which a region in which blood flow is present can be specified)

Allowable subject matter

Regarding to claim 4-5 and 11:

Claims 4-5 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482